

113 S1525 IS: Trust But Verify Act
U.S. Senate
2013-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1525IN THE SENATE OF THE UNITED STATESSeptember 18, 2013Mr. Hatch (for himself, Mr. McConnell, Mr. Alexander, Mr. Barrasso, Mr. Blunt, Mr. Boozman, Mr. Burr, Mr. Chambliss, Mr. Chiesa, Mr. Coats, Mr. Coburn, Mr. Cochran, Ms. Collins, Mr. Cornyn, Mr. Crapo, Mr. Flake, Mr. Grassley, Mr. Hoeven, Mr. Inhofe, Mr. Isakson, Mr. Moran, Ms. Murkowski, Mr. Risch, Mr. Roberts, Mr. Sessions, Mr. Thune, Mr. Vitter, Mr. Wicker, and Mrs. Fischer) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo ensure that the personal and private information of
		  Americans enrolling in Exchanges established under the Patient Protection and
		  Affordable Care Act is secured with proper privacy and data security
		  safeguards. 1.Short
			 titleThis Act may be cited as
			 the Trust But Verify
			 Act or the PIN Act.2.Protection of
			 health informationNotwithstanding any other provision of law,
			 an American Health Benefit Exchange shall not offer health insurance coverage
			 through the Exchange until the date on which the Comptroller General of the
			 United States in consultation with the Department of Health and Human Services
			 Office of the Inspector General submits to Congress a certification that finds
			 that the Department of Health and Human Services, and any related Federal
			 agencies involved in the administration of such Exchanges, have implemented all
			 appropriate actions necessary to safeguard the personal health and financial
			 information of enrollees and to properly protect enrollees from fraud and
			 abuse.